Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-15 are pending.

Drawings
Figures 2-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) The recited claim language “unlatching mechanism” as set forth in claims 1, 3-4 & 7, lacks proper antecedent basis in the specification.

Claim Objections
Claims 1-2, 4-7, 9-15 are objected to because of the following informalities:  (a) Claim 1, line 19, the phrase “mechanism it there” is grammatically awkward, and is suggested to amend as “mechanism if there” for clarity; (b) claim 2, line 2, the phrase “mounted in housing,” should be changed to read as “mounted in the housing,” for better readability; (c) claims 2, 4-7, 9-14, line 1, the word “including” should be amended to read as “further includes” or the like for better readability; (d) claim 1, line 14, the language “a power source operably connected to the unlatching mechanism” should be changed to “The unlatching mechanism comprises; a power source; a biometric scanning device…” or the like, in order to clearly identify which elements are part of the unlatching mechanism; (e) claims 9 & 15, the phrase “radiation module” should be changed to “radiation source module” to remain consistent; (f) claim 15 reference to “finger imaging module” should be changed to “finger positioning module” for consistency throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPGPUB 2012/0281889) in view of Chen et al (CN106960194A) (hereinafter “Chen”).
For claim 1, Yang, as shown in FIGs. 1-5, discloses a safe 10 for storing items such as a firearm (para [0004]), the safe 10 comprising: a housing 11 defining a storage chamber 101, the housing including a first portion 12 and a second portion 112/113 hingedly connected together with the first and second portions 12, 112/113 being selectively movable relative to one another (para [0027]; FIG. 2); a latch mechanism 23 associated with the housing 11 and operable to selectively, releasably secure the first 12 and second portions 112/113 in a closed configuration (FIG. 1; para [0030]), the latch mechanism 20 including a latch device (latches) 23 mounted to one of the first and second portions and including a catch device 24 mounted to the other of the first and second portions (see para [0032]-[0034]), the latch mechanism also including a mechanical lock device, e.g., key lock assembly 25, operably associated with the catch and accessible from an exterior of the housing and operable to effect the release of securement of the first and second portions from the closed configuration (FIG. 1; para [0035]), the latch mechanism 20 also including an electrically powered unlatching mechanism 30 operable to effect the release of securement of the first and second portions from the closed configuration (para [0025]); a power source 21 operably connected to the unlatching mechanism 30 (para [0031]; FIG. 4); and a biometric scanning device 32 (FIG. 5; para [0037]) including an imaging module, e.g., “fingerprint image” (para [0037]), operable to scan a portion of a user and determine if collected biometric data from a scan matches stored biometric data by using “memory unit” 33 and a control module, e.g., 34 “verification unit” in cooperation, (para [0040]-[0042]), the scanning device 32 being operable to effect unlatching of the latch mechanism it there is a biometric match (para [0042]); the control module 34 (part of actuation housing 31) being operable to selectively effect powering the unlatching mechanism (para [0042]).
The scanning device of Yang, however, remains expressly silent as to the scanning device including a “radiation source module.”  Chen, in the same field of endeavor of biometric access, teaches a finger vein recognition device, at least as shown in FIGs. 4-7, including a vein identification device includes a housing 1, an upper portion of the housing 1 is provided with a finger groove 2, and an illumination light source module is disposed above the finger groove 2. The radiation enhancement device is provided with an imaging module and a finger positioning device below the finger groove 2. The illumination light source module includes an LED array 31. The LED array 31 is provided with a plurality of evenly arranged LED lights. The radiation enhancement device includes a condenser lens 32. The LED array 31 passes through the condenser lens 32 to the finger groove 2. Directional illumination. The finger positioning device includes a reflection light source group. The reflection light source group includes a positioning light source 51 disposed at a fingertip portion and a fingertip portion of the finger groove 2, and the positioning light source 51 is configured to form a structured light. In the lens 52, the near-infrared light emitted by the positioning light source 51 is irradiated to the finger groove 2 through the lens 52 to form the structured light. The imaging module includes a CMOS camera 41 and an infrared filter 42. The infrared filter 42 is disposed in the finger groove 2 between the CMOS camera 41 and the finger groove 2. The finger cooperates with the finger rest 6, and the finger rest 6 is provided with a micro-touch switch 61 matched with the fingertip. The micro-touch switch 61 controls the illumination light source module, the imaging module and the finger positioning. The device is turned on, and the micro-touch switch 61 is also provided with a vibration feedback device. Inside the casing 1 there is also a vein recognition system, which includes a processor, a memory, an image recognition module, a network connection module, and the like. Both the position image and the vein image obtained from the CMOS camera 41 are processed by the vein recognition system.  The above described vein recognition system is applicable for door locks, access control, attendance, gates and other equipment, but also for medical treatment and policing.
From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have replaced the fingerprint scanning device of Yang with the vein recognition device including the radiation source module as taught by Chen, for the purpose of providing a higher security and prevent unauthorized individuals from breaking into the safe device of Yang, as suggested by Chen (see page 1, last paragraph, of the Chen English translation provided by applicant).
With respect to claim 8, modified Yang is further considered to include a finger positioning module 312 (Yang) mounted to a portion of the housing 121 and operable to receive a finger therein for exposure to the radiation source module and the imaging module (FIG. 5 of Yang).
Chen, as previously described with respect to claim 1, teaches the “radiation source module” 31 and the “imaging module” including camera 41.  The rationale from claim 1 is incorporated herein.
With respect to claim 9, modified Yang (in view of Chen) further teaches the radiation source module 31 including a first light operable with a source of near infrared light configured to illuminate a finger 100 in the finger positioning module 2, as taught by Chen with respect to claim 1, wherein the rationale is incorporated herein.
With respect to claim 10, modified Yang (in view of Chen) further teaches wherein the imaging module including a camera 41 positioned for imaging a finger 100 in the finger positioning module 2 (see page 10, 2nd paragraph of the English translation of Chen provided by applicant), as taught by Chen with respect to claim 1, wherein the rationale is incorporated herein.
With respect to claim 11, modified Yang (in view of Chen) further teaches wherein the imaging module 41 including a second light 51 operable to provide light in the visible spectrum, i.e., “structured light” after being provided through lens 52 and infrared filter 42 (FIG. 6), on a finger 100 in the finger positioning module 2 (see page 10, 2nd paragraph of the English translation of Chen provided by applicant), as taught by Chen with respect to claim 1, wherein the rationale is incorporated herein.

With respect to claim 12, modified Yang (in view of Chen) further teaches wherein the imaging module further includes an optical filter 42 positioned between the second light 51 and a finger 100 in the finger positioning module 2 and operable for filtering out near infrared light before reaching the camera 41 (see page 10, 2nd paragraph of the English translation of Chen provided by applicant), as taught by Chen with respect to claim 1, wherein the rationale is incorporated herein.
With respect to claim 13, modified Yang (in view of Chen) further teaches at least one mirror 44 positioned in an optical path between the finger positioning module 2 and the camera 41 to redirect the light from a first portion of the optical path to a second portion of the optical path (see FIG. 4 of Chen and page 9, 1st paragraph of the English translation of Chen provided by applicant).  As this structure is also part of the improved vein recognition device taught by Chen with respect to claim 1, the same rationale is incorporated herein.
With respect to claim 14, modified Yang (in view of Chen) further teaches a switch 61 (FIG. 7 of Chen) positioned in the finger positioning module 2 and connected to the control module, operable to at least partially acuate operation of the control module, i.e., activates the scanning module appropriately (see page 10, 2nd paragraph of the English translation of Chen provided by applicant).  As this structure is also part of the improved vein recognition device taught by Chen with respect to claim 1, the same rationale is incorporated herein.
With respect to claim 15, modified Yang (in view of Chen) further teaches the control module is operable to effect operation of a second light 51 in the imaging module (including camera 41) to effect imaging of a finger in the imaging module and determine finger position and then activate a first light 31 in the radiation module (top portion of structure as shown in FIG. 6 of Chen) to provide light in the near infrared spectrum to image vessels in a finger 100 in the finger positioning module 2 and determine if the image matches an image stored in the control module. (see page 10 of the English translation of Chen provided by applicant).  As this structure is also part of the improved vein recognition device taught by Chen with respect to claim 1, the same rationale is incorporated herein.

Allowable Subject Matter
Claim 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the references cited on the enclosed PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 21, 2022